DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a final office action. 
Claims 1-3, 5, and 7-20 have been amended see REMARKS December 29, 2020.
Claim 6 has been cancelled see REMARKS December 29, 2020.
Claims 1-5 and 7-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-5 and 7-10 recites a computer-implemented method (i.e. a process such as an act or series of steps), claims 11-15 recites a system (i.e. a composition of matter). And claims 16-20 recites a computer program storage device (i.e. a machine 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 11, and 16 recites: receiving input from a user, the input identifying a set of skills; identifying a group of people in proximity to the user having defined characteristics, responsive to identifying the group of people are in proximity to the user, searching, one or more specified databases for files having specified data about the group of people; filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills, and determining, defined information about the person; and responsive to determining the defined information about the person, (presenting) of the users the defined information over a security badge associated with the second user.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to determine who else is around them and determine either known information about that person or by using some sort of index and present that information to themselves or others around them. As the claims recite determining characteristics of a user and displaying those characteristics the claims are similar to examples the courts have found to recite mental processes including: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human a certain method of organizing human activity as they are directed to managing personal behavior or relationships or interactions between people. The claims are directed to this category as they recite as a whole a method of identifying individuals with specified characteristics that the user may be interested in. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the 
Step 2A Prong 2 (Is the exception integrated into a practical application?): 
Claim 1: A computer comprising: one or more processors. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Using an augmented reality engine implemented on a computing device of the user to display on a display of the computing device. 
Claim 11: A system comprising a computer network comprising: a memory; and one or more processing units operatively connected to the memory to transmit data to and receive data from the memory. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Using an augmented reality engine implemented on a computing device of the user to display on a display of the computing device.
Claim 16: A computer readable program storage device comprising: a computer readable storage medium having program instructions embodied therein, the program instructions executable by a computer. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the 
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Therefore, the claims amount to merely a computer performing the abstract idea and using an augmented reality type of display to display information. The claims are not directed towards an improvement to the computer nor to the processes of displaying things in augmented reality. Accordingly, the additional elements do not 
The dependent claims 2-5, 7-10, 12-15, and 17-20 further narrow the abstract idea recited in the independent claims 1, 11, and 16 are therefore directed towards the same abstract idea. 
Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?):  The claims do not recite any additional limitations to be analyzed in Step 2B.  However, even if the claims included additional computing hardware such as a processor and display device used to automate the abstract idea, it is well-understood, routine, and conventional to display intractable information onto a computer for users to compare (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear that the claims would be well understood routine and conventional as the specification states that electronic badges and similar displays of information are already used in many corporations today and Augmented reality is a known element that can receive inputs such as video, graphic, and GPS data and is able to display information (see specification [0001-0003]). Additionally the following court cases demonstrate the well-understood, routine and conventional nature of a computer automating the claimed abstract idea (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-5, 7-10, 12-15, and 17-20 further narrow the abstract idea recited in the independent claim 1, 11, and 16 and are therefore directed towards the same abstract idea. 

The dependent claims 2-4, 7-10, 12, 14-17, and 19-20 are directed towards further limiting the abstract idea of identifying a group of people in proximity to a user having defined characteristics.
Claims 5, 13, and 18 are directed towards further limiting the abstract idea of displaying defined information about a user.

The dependent claims further recite the additional elements:
Claims 6: Mobile communications device.
Claim 8: Mobile communications device.
However, the additional elements are directed towards merely “apply it” or applying the abstract idea to a computer or merely using a computer as a tool to perform the abstract idea. 

Therefore, Claims 1-5, and 7-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637).
Claims 1, 11, and 16: Price discloses (Claim 1) a computer implemented method comprising ([0047]); (Claim 11) a system comprising: a computer network comprising: a memory; and one or more processing units operatively connected to the memory to transmit data to and to receive data from the memory, the one or more processor units configured for ([0046]); (Claim 16) a computer readable program storage device comprising: a computer readable storage medium having program instructions embodied therein, the program instructions executable by a computer to cause the computer to perform the method of ([0043]). Identifying a group in proximity to the user having defined characteristics, wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people (Paragraph [0014-0015]; [0041]; [0050]; Fig. 1, in some implementations, the portable apparatus (mobile devices) may participate in an augmented reality system that may include a plurality of other portable apparatuses of other users, a plurality of other participating devices at fixed locations, and one or more Responsive to identifying the group of people in proximity to the user, and determining, defined information about the person (Paragraph [0014-0015]; [0019]; [0050] when in local proximity to each other, the transceiving devices may be configured to wirelessly communicate with each other. For example, when a first transceiving device is brought within range of a second transceiving device the first device may wirelessly receive a user ID (defined information) of the second user being broadcast by the second device. The first device may then transmit the received user ID of the second user to the system computing device. As an example, when the portable device apparatus of a first user  And responsive to determining the defined information about the person, using an augmented reality engine implemented on the computing device to display on a display of the computing device of the user, the defined information via an augmented reality display over a security badge associated with the person (Paragraph [0014-0015]; [0028-0029]; As an example, when the portable device apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities that exist between the first user and the second user. In one example, if the first user is a fan of a particular sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is displayed adjacent to the second user (security badge) by the first user’s portable apparatus. In another example, a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or members of the same group in a social network. Thus, the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc., which may be 
However Price does not disclose receiving input from a user on a computing device of the user, the input identifying a set of skills; searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data about the group of people; filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills. 
In the same field of endeavor of presenting virtual credentials to users France teaches receiving input from a user on a computing device of the user, the input identifying a set of skills (Paragraph [0051] Fig. 7, in some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the ability for the user via the user system to search and/or locate venues of interest for a particular industry, job title, role, and/or the like). Searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data about the group of people (Paragraph [0047]; [0051] Figs. 3 and 7, the encounter software application may provide the user the ability to view one or more profiles of the potential encounters (group of people) present at the venue. For example, the encounter software application may provide the user the ability to view the profile of the first potential encounter and/or the second potential encounter. Viewing of the profile may be provided prior to any interactions. In some embodiments the API may retrieve one or more records of users currently at a pre-defined location. User profiles of records determined to be at a pre-defined location may be populated and/or displayed on the user system. In some embodiments the encounter software may provide the user the ability to view partial profiles (e.g. business title) of potential encounters within a pre-determined vicinity. In some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the  Filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills (Paragraph [0051] Fig. 7, in some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the ability for the user via the user system to search and/or locate venues of interest for a particular industry, job title, role, and/or the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of obtaining and processing information of users in a local vicinity to be displayed in an augmented reality as taught by Price (Price [0014-0015]) with the system of receiving input from a user on a computing device of the user, the input identifying a set of skills; searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data 
Claims 2, 12, and 17: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the identifying a group of people in proximity to the user having defined characteristics includes of the group of people based on location, social media, or work profiles (Paragraph [0014-0015]; [0028-0029]; the portable apparatus may obtain and interpret at least one of three types of data: raw visual images or other sensor data; transmitted user IDs of other users or other participating devices at a fixed location; and transmitted data received from other users or participating devices at fixed locations. As an example, when the portable device apparatus of a first user detects a user ID of a second user in a local vicinity (location) of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities that exist between the first user and the second user. In one example, if the first user is a fan of a particular sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is displayed adjacent to the second user by the first user’s portable apparatus. In another example, a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module 
Claim 4: Price discloses the method as per claim 1. Price further discloses wherein the defined information includes one or more of a desired skill, experience, a job title, an importance indicator, or a shared interest (Paragraph [0030-0034] the profile of a user may be generated when the user firsts starts using the framework. For example, the user may adopt default settings, or the user may fully customize the profile from the start. For example, when the user is walking down the street a set of permissions may be in place such as that no information is typically displayed to most other users except for those whose profiles show that they are members of the same social group or network e.g. friends or friends of friends, for example other users who share a common interest with the user such as sailing, skiing, being members of the same church, fans of the same sports team, etc.).
Claims 7, 14, and 19: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the determining defined information about the person includes: searching through one or more specified databases for security badges associated with the person (Paragraph [0015]; [0028-0031] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the 
Claims 8, 15, and 20: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the determining defined information about the person includes searching, via one of the mobile communications devices of the person, for security badges associated with the person (Paragraph [0015]; [0028-0031]; [0041]; [0050] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user. For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or member of the same group in a social network. Thus the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc. The information displayed to each of a variety of categories of users may be different and specified by the user for the particular category. For example, fans of the same sports team might merely see the team logo displayed over the user’s head, without the user’s name, while members of the same church might be presented with the user’s full name and the name of the church. When in local proximity to each other, the transceiving devices may be configured to wirelessly communicate with each other. For example, when a first transceiving device is brought within range of a second transceiving device the first device may wirelessly receive a user ID of the second user being broadcast by the second device. The first device may then transmit the received 
Claim 9: Price discloses the method as per claim 1. Price further discloses wherein the identifying a group of people in proximity to the user having defined characteristics includes: identifying defined characteristic; and searching through one or more sources of information for information showing that the group of people have has the specified characteristics (Paragraph [0015]; [0028-0031] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user. For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or member of the same group in a social network. Thus the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc. The information displayed to each of a variety of categories of users may be different and specified by the user for the particular category. For example, fans of the same sports team might merely see the team logo displayed over the user’s head, without the user’s name, .
Claims 3, 5, 10, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637) further in view of Mercury (US 2019/0087781).
Claim 3: Price discloses the method as per claim 1. However, Price does not disclose wherein the defined characteristic include one or more of a skill, a title, a job function, or experience.
In the same field of endeavor of presenting virtual credentials to users Mercury teaches wherein the defined characteristic include one or more of a skill, a title, a job function, or experience (Paragraph [0075]; [0113-0114]; Fig. 12, a content library data store may include information describing the individual content items available via the content distribution network. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources. In some embodiments, the digital credential platform server may generate and provide software interface to perform the various digital credential management functionality described herein. Certain aspects herein related to the testing and certification processes used to verify the skills or qualifications that a user has obtained in order to be awarded with a digital credential (or badge) or any other skill certification from an institution or credentialing body).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an 
Claims 5, 13, and 18: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. However, Price does not disclose wherein the displaying the defined information via an augmented reality display over a security badge associated with the person includes animating the security badge around a representation of the person to show that the second person has a particular (characteristic) (Paragraph [0015]; [0028-0031]; [0063]; Fig. 6, as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user. For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social 
However, Price does not disclose the security badge around a representation of the person to show that the person has a particular skill.
In the same field of endeavor of presenting virtual credentials to users Mercury teaches the security badge around a representation of the person to show that the person has a particular skill (Paragraph [0075]; [0113-0116]; [0130]; Fig. 12, a content library data store may include information describing the individual content items available via the content distribution network. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources. In some embodiments, the digital credential platform server may generate and provide software interface to perform the various digital credential 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system of the security badge around a representation of the second person to show that the second person has a particular skill as taught by Mercury (Mercury [0114]). With the motivation of being a simple substitution of using a different kind of personalized badge that displays worker skill characteristics obtained from a database rather than a badge that displays just personal or social information obtained from a database. Additionally, it would be motivation to augment Price with Mercury as Mercury teaches the improvement of displaying technical skills and proficiency certificates to users for clarity of information about user’s capabilities in a working environment (Mercury [0002]). 
Claim 10: Price discloses the method as per claim 1. However, Price does not disclose wherein the determining defined information about a person includes using a cognitive analysis to determine a skill of the person from social media.
In the same field of endeavor of presenting virtual credentials to users Mercury teaches wherein the determining defined information about a person includes using a cognitive analysis to determine a skill of the person from social media (Paragraph [0171-0173]; Fig. 21, personality-based issued by the issuer may be stored within the badge platform server. Where they may be stored with and/or associated with the particular user and the user’s portfolio of other badges. An example process by which a badge issuer may receive personality data relating to a user and may issue personality-based to the user. In response to a request from a particular user or a related entity, a badge issuer system may retrieve personality data from one or more available data sources. The personality-related data retrieve personality data from one or more available data sources. The personality related data may include data from sources such as the user’s social media and web activities. The badge issuer may analyze the received personality and evaluate the user with respect to a plurality of different personality traits and/or combination of traits to determine if the user is eligible for one or more personality based badges).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system of determine a skill of the second user from social media as taught by Mercury (Mercury [0114]). With the motivation of being a simple substitution of using a different kind of personalized badge that displays worker skill characteristics obtained from a database rather than a badge that displays just personal or 
Therefore, claims 1-5 and 7-20 are rejected under U.S.C. 103.

Response to arguments 
Applicant’s arguments, see REMARKS December 29, 2020, with respect to the rejection of claims 1-5 and 7-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims do not recite a mental process as the claims are directed towards an automated procedure using multiple processor devices to enable a user to search for and identify a particular type of person that the user is looking for, and to generate an augmented reality display that shows to the user information about the person. Additionally, multiple processor devices are used to obtain input from multiple sources, and to process information and data in the necessary way to obtain the desired result. However, the examiner respectfully disagrees as the steps of receiving information such as search criteria, identifying a person that matches those criteria using multiple information sources, and displaying the results are directed towards an abstract idea. As they are similar to cases the courts have found recite a mental processes: a claim to "collecting information, analyzing it, and displaying Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Furthermore, the courts have states a claim can recite a mental process even if it claims as being performed on a computer. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.  Therefore, the claims are directed to a mental processes as they merely perform a mental process (gathering information, processing based on specific criteria, and displaying the results) in a computer environment (using mobile processor devices to receive and process the information and augmented reality display to present the results).
The applicant further argues that the claims recite an improvement to a computer technology as the claims require using multiple processor devices including mobile computing devices to receive, search for and process information and data to identify a group of people, and response to this, to identify a particular person in a group. However, the examiner respectfully disagrees as the recited claims are merely directed towards using a known technology to perform the abstract idea. Limitations the courts have identified as indicative of an additional element that may have 
Therefore, the Examiner maintains the rejection of claims 1, 11, and 16 under U.S.C. 101.
The dependent claims 2-5, 7-10, 12-15, and 17-20 are directed towards the representative claims 1, 11, and 16 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS December 29, 2020, with respect to the rejection of claims 1-5 and 7-20 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of Claims (1, 11, and 16) being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 10, and 19: Applicant argues that Price does not disclose receiving input from a user on a computing device of the user, the input identifying a set of skills; and identifying a group of people has a mobile computing device, and the identifying a group of people includes identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Or the way in which multiple processor devices are used with multiple categories of input, data and information to enable a user to search for and identify a person having particular skills that the user is looking for, and to generate an augmented reality display that shows to the user information about 
The applicant argues that claims 2-5, 7-10, 12-15, and 17-20 are allowable as being dependent on claims 1, 11, and 16 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims 1-5 and 7-20 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee (US 2012/0135784) Mobile terminal and method for providing augmented reality using an augmented reality database.
Spivack (US 2019/0108686) Systems, methods and apparatuses of seamless integration of augmented, alternative, virtual, and/or mixed realities with physical realities for enhancement of web, mobile and/or other digital experiences.
Bjontegard (US 2014/0171039) contextually intelligent communication system and processes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629       
	
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629